Citation Nr: 1024151	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1975 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2010 the Board granted a motion to reschedule a Board 
hearing at the RO in Montgomery, Alabama, after the Veteran 
failed to appear for a previously scheduled hearing.  The 
Board found good cause was shown for the Veteran failing to 
appear for her scheduled hearing and for failing to provide a 
timely request for a new hearing date.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Regional Office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


